by the defendant from an order of the Supreme Court, Queens County (Koenderman, J.), dated January 18, 2011, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court *850properly denied his request for a downward departure from a presumptive risk level two designation to a level one designation pursuant to the Sex Offender Registration Act (see Correction Law art 6-C [hereinafter SORA]). Although the defendant identified a mitigating factor of a kind, or to a degree, that is otherwise not adequately taken into account by the SORA Risk Assessment Guidelines and Commentary (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 9 [2006]), he failed to establish the facts in support of that mitigating factor by a preponderance of the evidence (see People v Wyatt, 89 AD3d 112, 128-129 [2011]; People v Bowden, 88 AD3d 972, 973 [2011]). Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.